DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, neither PRO 62/535,342 nor CIP 16/042,697 have support for the limitation of “creating a grey-scale image of the scanned image of the trackable indicia and collecting the visible natural imperfections of the material for comparison to other grey-scale images in the database” Therefore the priority for that limitation is the filing date of the application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 recites the limitation "a container closure" in line 3. However, line 1 also discloses “a container closure. It is unclear as to whether a container closure of line 3 is the same or different than the one of line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-15 depend from claim 1 and are furthermore rejected under U.S.C. 112.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record discloses “creating a grey-scale image of the scanned image of the trackable indicia and collecting the visible natural imperfections of the closure material; recording an associated data set comprising a plurality of parameters related to the contents of the container, the grey-scale image of the trackable indicia, and the visible natural imperfections of the closure material; and maintaining a database of the trackable indicia corresponding to the associated data set”. Further search and consideration did not yield any references suitable for a U.S.C. §102 or U.S.C. § 103 rejection. Therefore claims 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THIEN M LE/Primary Examiner, Art Unit 2887